Citation Nr: 0710664	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  00-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Houston, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic 
arthritis of the right knee, moderate postoperative medial 
meniscectomy, arthroscopic debridement and opening of wedge 
osteotomy of the proximal tibia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Houston, Texas, which denied the 
benefit sought on appeal.  

In August 2003, the Board remanded the claim to the RO for 
additional development and adjudication.  After completion of 
the requested action, the RO continued the denial of the 
claim, and returned the matter to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The service-connected right knee disability is 
manifested, functionally, by a noncompensable degree of 
limited motion, and complaints of pain; there is no medical 
evidence of subluxation or lateral instability, ankylosis, 
dislocation of semi-lunar cartilage, or impairment of the 
tibia or fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
traumatic arthritis of the right knee, moderate postoperative 
medial meniscectomy, arthroscopic debridement and opening of 
wedge osteotomy of the proximal tibia, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 and 
June 2006 correspondence fulfills the requirements of 38 
U.S.C.A. § 5103(a).  In November 2006, the RO provided notice 
of the criteria for all higher ratings for the disability 
under consideration, and information as to considerations 
governing, and the type of evidence needed to support, 
disability ratings and an effective dates.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence, prior to the RO's readjudication 
of the claim.  Thus, the appellant is not shown to be 
prejudiced by the timing of the notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Medical treatment records have been associated with the 
claims file, and the veteran has been afforded VA 
examinations, the reports of which are record.  Further, 
there is no indication that there exists any pertinent 
evidence that is not currently part of the claims file, or 
that further development needed to create any additional 
evidence to be considered in connection with the claim. .  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal, at this juncture, without directing or accomplishing 
any additional notification or development action.  




II.  Background

VA medical records reflect that the veteran underwent a 
medial opening wedge osteotomy, right proximal tibia with 
iliac crest bone graft in February 1998.  After surgery, the 
veteran was placed in a hinged knee brace locked at 20 
degrees.  

An August 1999 letter from a VA physician prefaced as a 
Physician's Statement of Disability Retirement Under the 
Federal Employees Retirement System, noted the veteran's back 
and bilateral knee disabilities.  Concerning the knee 
condition, it was noted that the veteran underwent an 
osteotomy of the right knee in February 1998.  It was noted 
that his right knee continued to be painful to weight 
bearing, required a supportive knee brace, and had decreased 
range of motion.  

On January 2000 VA examination, the veteran's range of motion 
of the right knee was from 10 to 130 degrees.  The veteran 
had pseudolaxity of the medial collateral ligament and had 
lateral and medial joint line tenderness.  The veteran had 
developed an altered gait pattern with a valgus alignment at 
the knee associated with a valgus alignment at his ankle and 
he tended to walk on his instep with a pronounced limp.  X-
rays of the knee revealed internal fixation hardware along 
the medial crest of the tibia consistent with an opening 
wedge osteotomy and had two cancellous screws in the proximal 
two holes at the T and then distally he had three cortical 
screws, all of which appeared well fixed.

VA treatment records dated in February 2000 reflect a 
diagnosis of osteoarthritis of the right knee.  The veteran 
was seen for Hyalgan injections to his right knee.  He also 
needed a shoe insert for disparity of leg length.

On May 2001 VA examination, the veteran reported that he had 
undergone three operations on his right knee.  The 
examination revealed post-surgical changes with post 
traumatic medial degenerative joint disease.  The examiner 
noted that the right knee had progressed in nature and at 
some point the veteran might benefit from a right knee 
replacement.  X-ray report indicated that the veteran was 
status post open reduction internal fixation of a right 
proximal tibial fracture which had been accomplished with a 
plate and screws.  There was minimal narrowing of the medial 
compartment, otherwise unremarkable.

July 2001 VA treatment records indicate that the veteran 
returned after almost 18 months following the last visit.  A 
series of Synvisc injections were completed and it was noted 
the veteran did extremely well since that was done.  The 
examiner noted that the veteran was much more mobile and had 
much less pain than last year.  X-rays noted comparison views 
of the veteran's right knee taken standing showed a 
surprising 1 millimeter increase in medial compartment joint 
space.  The veteran was to continue with anti-inflammatories.

On June 2006 VA examination, the veteran reported that he 
took anti-inflammatory medication as well as sports cream 
almost daily, and occasionally took other food supplements.  
He stated the pain had gotten to the point now where just 
walking caused pain.  He indicated that he was unable to 
climb stairs or a ladder and had constant knee pain 
throughout the day.  He reported a few times a day he would 
twist his knee or take a missed step, the pain went to an 8, 
which lasted for a few minutes.  He also complained of some 
slight warmth throughout the day.  

The veteran reported that, if he walked more than a 1/4 mile or 
so, the level 2 pain went up to a 3 or more.  If he got out 
of bed or if he had been sitting for a period of time his 
knee felt very stiff.  He stated at times he had to use a 
cane.  The veteran did not complain of any spontaneous flare-
ups, though he stated, sometimes just when he was sitting and 
he bent his knee he felt popping, cracking, and even pain.  

On physical examination, the veteran walked with a slight 
limp.  The examiner noted that he was not using a cane or a 
brace.  There was slight swelling and range of motion was 
from 0 to 115 degrees.  The examiner noted that he could 
increase to approximately 120, though the pain went from a 2 
to about a 6.  The examiner noted the knee appeared to be 
stable to varus and valgus stress, though varus stress caused 
an increase in pain from a 2 to about a 4 or 5.  Also, with 
range of motion there was some crepitus in the patellofemoral 
joint as well as along the joint lines.  He had grade 4/5 
muscle strength in the quadriceps and the hamstrings.  There 
was some generalized weakness around the ankle of about a 
grade 3 or 4/5.  

X-rays revealed hardware along the medial aspect of the 
tibia.  There was narrowing of the medial joint space with 
perhaps some early osteophytes.  This would be graded as mild 
to moderate.  The examiner noted that the operative report 
from 1998 did suggest grade 4 chondromalacia involving the 
medial compartment.  The examiner stated this would indicate 
that there was exposed bone of the medial compartment.  The 
examiner indicated employment should be of a sedentary type.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
a disability evaluation. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
( 1994).

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5259, for 
symptomatic removal of the semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  As this is the highest rating 
assignable under this diagnostic code, the Board has (as the 
RO has) considered whether any higher rating is assignable 
under any alternative diagnostic code, or on an extra-
schedular basis.  

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis (to include hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, DC 5260, for 
limitation of flexion of the leg, and DC 5261, for limitation 
of extension of the leg). When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a 0 percent rating is warranted 
for flexion of the leg limited to 60 degrees.  A 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  

Under Diagnostic Code 5261, a 0 percent rating is warranted 
for extension limited to 5 degrees.  A 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension is limited to 45 degrees.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 10 percent for the veteran's 
right knee disability.

As indicated above, the June 2006 VA examination revealed 
right knee flexion to 115 with pain at 120 degrees, and 
extension was to 0 degrees.  Given the pain on extreme range 
of motion, even if the Board were to concede that pain 
equated to an additional limitation of flexion and/or 
extension of several degrees, there would still have to be an 
objective showing of significant loss of motion to warrant 
assignment of any higher rating under either Diagnostic Code 
5260 or 5261.  Such is not the case here.  Therefore, even 
taking into account the veteran's alleged loss of motion due 
to pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.  See 38 
C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  Thus, while the Board 
acknowledges the appellant's complaints of pain, given the 
objective findings pertaining to actual functional loss, the 
overall record indicates that he is adequately compensated 
for such pain by the 10 percent rating assigned his right 
knee disability.

The Board also notes that, notwithstanding references to the 
veteran's use of a knee brace in the early medical records, 
more recently, the 2006 examiner specifically noted that the 
veteran did not use a cane or knee brace.  Significantly, 
moreover, none of the examiners found objective evidence of 
right knee instability or recurrent subluxation.  Therefore, 
the record does not provide a basis for evaluating the 
disability, or assigning a separate compensable rating, under 
Diagnostic Code 5257.  

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 10 percent could be assigned for the 
right knee disability.  In this regard, the Board notes that 
it is neither contended nor shown that the veteran's service-
connected right knee involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a.

The above determinations are based upon consideration 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the service-
connected right knee disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to and discussed in the November 2006 
SSOC).  In this regard, the Board notes that the disability 
is objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for the service-
connected right knee disability must be denied.  .  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for post-traumatic arthritis 
of the right knee, moderate postoperative medial 
meniscectomy, arthroscopic debridement and opening of wedge 
osteotomy of the proximal tibia is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


